Title: To James Madison from DeWitt Clinton and Others, [14 October 1814]
From: Clinton, DeWitt
To: Madison, James


        
          [14 October 1814]
        
        The memorial of the Mayor, Aldermen and Commonalty of the City of New York
        Respectfully sheweth,
        That in the present alarming Crisis, when the City under their charge is threatened with invasion by the enemy, and whilst its Inhabitants in Conjunction with the Government, are using every means within their power to be in readiness for the conflict, which they have reason to apprehend is not very distant; your memorialists feel it a solemn duty they owe the Nation as well as their constituents, to make known to you their fears, that all efforts, for the defence of the City, will be unavailing unless the military Command of this Post is assigned to other hands.
        Aware of the difficulty of discharging the duties of that station in a satisfactory manner, your memorialists would not solicit the removal of General Lewis on slight or trivial grounds, and it is hoped that the motives with which it is now done, will be properly appreciated.
        It is not intended to present any specific accusation against General Lewis; but it is believed that much more might have been done, for the protection of the City, with the means he has possessed; but above all, from whatever cause it may have originated, it is a fact not to be disguised, that neither Citizens nor Soldiers appear to repose confidence in the Military talents of General Lewis—and if confidence in a commander is essential to a disciplined army, it must be apparent, that, with the Militia it must be an indespensible requisite.
        In making this application, your memorialists are confident that they speak the unanimous sense of their constituents—and from a full persuasion that he is not equal to the crisis—and that his command may be transferred to abler hands, they are reluctantly compelled by an imperious sense of duty to declare that the public safety requires an immediate change. Done this 14th. October 1814.
        [SEAL]
        By the Unanimous vote of the Common Council
        
          DeWitt ClintonMayor
        
      